 In the Matter of NATIONAL BISCUIT COMPANYandBAKERY DRIVERSUNION LOCAL No. 485, INTERNATIONAL BROTHERHOODOF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, A. F. L.Case No. 6-CA-69.-Decided April 25, 1919DECISIONANDORDEROn February 18, 1949, Trial Examiner Howard Myers, issued hisIntermediate. Report in the above-entitled proceeding, finding thatthe Respondent had engaged and was engaging in certain unfairlabor practices in violation of Section 8 (a) (1) and (3) of the Act,as amended, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondent'filed exceptions to the Intermediate Report, together with a support-ing brief.The Respondent's request for oral argument is herebydenied, as the record and brief, in our opinion, adequately presentthe issues and the positions of the parties.The Board 1 has reviewed the rulings made bythe Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingmodifications and additions.'1Pursuant to the provisions of Section 3 (b) of the NationalLaborRelations Act, asamended, the National Labor Relations Board has delegated its powers in connection withthis proceeding to a three-member panel [Chairman Herzog and Members Houston andMurdock].2There arecertain inadvertencesin the Intermediate Report whichwe hereby correct :(a)The Trial Examiner found that at the conclusion of the hearing held in this pro-ceeding onJanuary19, 1949,counselfor the Union "moved to strikecertain evidence fromthe recordwhich was introduced in support of the Section 8 (a) (1) allegations of thecomplaint."We find that the motion in question was to strike the Section 8 (a) (1)allegations of the complaint.(b)The Trial Examiner found that Eugene J. Liebold was hired by the Respondent onFebruary 14, 1948. 'We find that Liebold was hired on February 16, 1948.(c)The Trial Examiner found that "neither Cooper nor Finley could remember whenLiebold was on their respective routes."We find that at the hearing Finley did testifythat Liebold was assigned to and worked with him during March 1948.83 N. L.R. B., No. 8.79 80DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.We agree with the Trial Examiner that the Respondent interferedwith, restrained, and coerced its employees, in violation of Section 8(a) (1) of the Act, by interrogating,-its employees with respect to theirunion affiliations, inducing its employees to resign from the Union, andquestioning a job applicant concerning his union affiliations whileemployed elsewhere.The Respondent, at the hearing and in its brief, urges that theportion of the complaint alleging the violations of Section 8 (a) (1)should be dismissed because of a settlement agreement entered intoby the Union and the Respondent after the charge had been filed.'This agreement, the Respondent contends, renders moot all mattersconcerning the Section 8 (a) (1) allegations of the complaint, sinceunder its terms the Union agreed to waive the alleged Section 8 (a) (1)violations.We agree with the Trial Examiner in refusing to dismissthe 8 (a) (1) portion of the complaint on this ground.As the Boarddid not participate in the agreement to waive the previously' filedcharges, it is, by long established precedent,4 not precluded from de-termining in its own discretion, whether under the circumstances ofthe case, it will effectuate the purposes and policies of the Act to giveeffect to any waiver or settlement of charges of unfair labor practices.We find that, in this case, it will not effectuate the purposes and policiesof the Act to dismiss that portion of the complaint dealing with theRespondent's violation of Section 8 (a) (1) of the Act.5ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, National BiscuitCompany, Pittsburgh, Pennsylvania, and its officers, agents, successors,and assigns,. shall :1.Cease and desist from :(a)Discouraging membership in Bakery Drivers Union Local No,485, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, A. F. L., or in any other labor organiza-tion of its employees, by discharging or refusing to reinstate any of itsemployees, or by discriminating in any other manner in regard to3It should be noted that,so far as is here relevant, this agreement related only to theRespondent's violations of Section 8 (a) (1).Determination of the legality of Liebold'sdischarge was left to the Board._4Matter of Kelly Springfield Tire Company,6N. L. R.B. 325, 347-348;Matter ofGranite State Machine Company,Inc.,80 N.L. R. B. 79.SeeN. L. R. B. v. Federal Engineering Company,153 F.(2d) 233, 234(C. A. 6, 1946)N. L. R B. v.WaltDisney Productions,146 F. (2d) 44,48 (C. A.9, 1944),cert. den. 324U. S 877; NL. R. B. v Revlon Products 0 orp.,144 F.(2d) 88, 90(C. A. 2d,1944). NATIONAL BISCUIT COMPANY81their hire and tenure of employment, or any term or condition ofemployment ;(b) Interrogating its employees concerning their union affiliations,activities, or sympathies, or in any other manner interfering with,restraining, or coercing its employees in the exercise of their rightto self-organization, to form labor organizations, to joinor assistBakery Drivers Union Local No. 485, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, A.F. L., or any other labor organization, to bargain collectively throughrepresentatives of their own -choosing, and to engage in concertedor protection, or to refrain from any or all of such activities exceptto the extent that such right may be affected by an agreement re-quiring membership in a labor organization, as authorized in Section8 (a) (3) of theamended Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Eugene J. Liebold immediate and full reinstatementto his former or substantially equivalent position 6 without prejudiceto his seniority or other rights and privileges;(b)Make whole Eugene J. Liebold for any loss of pay he may havesuffered by reason of the Respondent's discrimination against himby payment to him of a sum of money equal to the amount which henormally would have earned as wages during the period from the dateof his discharge to the date of the Respondent's offerof reinstatement,less his net earnings 7 during said period;(c)Post at its plant in Pittsburgh, Pennsylvania, copies of thenotice attached hereto and marked "Appendix A." 8 Copies of saidnotice, to be furnished by the Regional Director for the Sixth Region,after being signed by the Respondent's representative, shall be postedby the Respondent immediately upon receipt thereof,and maintainedby it for sixty (60) consecutive days thereafter, in conspicuousplaces,6In accordance with the Board's consistent interpretation of the term,the expression"former or substantially equivalent position"Is intended to mean "former position wher-ever possible and if such position Is no longer In existence then to a substantially equiva-lent position."SeeMatter of The Chase National Bank of the City of New York, San Juan,PuertoRico,Branch,65 N. L R B. 827.1By "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee In connection with obtaining work and working else-where, which would not have been incurred but for this unlawful discrimination and theconsequent necessity of his seeking employment elsewhere.Matter of Crossett LumberCompany, 8 N.L. R. B.440.Monies received for work performed upon Federal,State,county,municipal,or other work-relief projects shall be considered earnings.RepublioSteel Corporation v. N. L. R. B,311 U. S. 7.1In the event that this Order is enforced by a decree of a United States Court of Ap-peals, there shall be Inserted In the notice,before the words : "A DECISION AND ORDER,"the words : "A DECREE OF THE UNITED STATES COURT OF APPEALS ENFORCING." 82DECISIONSOF NATIONALLABOR RELATIONS BOARDincluding all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to be sure that saidnotices are not altered, defaced, or covered by any other material;(d)Notify the Regional Director for the Sixth Region in writing,within ten (10) days from the receipt of this Order, what steps theRespondent has taken to comply therewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interrogate our employees concerning their unionaffiliations, activities, or sympathies, or in any other manner iri-'terfere with, restrain, or coerce our employees in the exercise oftheir right to self-organization, to form labor organizations, tojoin or assist BAKERY DRIVERS UNION LOCAL No. 485, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, A. F. L., or any other labor organi-zation, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or torefrain from any or all of such activities except to the extent thatsuch right may be affected by an agreement requiring member-ship in a labor organization as a 'condition of employment, asauthorized in Section 8 (a), (3) of the amended Act.WE WILL OFFER to Eugene J. Liebold immediate and full rein-statement to his former or substantially equivalent position with-out prejudice to any seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss of paysuffered as a result of the discrimination against him.All our employees are free to become, remain, or-refrain frombecoming members of the above-named Union or any other labororganization except to the extent that this right may be affectedby an agreement in conformity with Section 8 (a) (3) of theamended Act.WE WILL NOT discriminate with regard to 'the hire or tenure ofemployment or any term or condition of employment against any NATIONAL BISCUIT COMPANY83employee because of membership in or activity on behalf ofany suchlabor organization.NATIONAL BISCUITCOMPANY,Employer.By ------------------------------(Representative)(Title)Dated ---------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTErwin Lerten, Esq.,for the General Counsel.Charles C. Arenberg, Esq.,of Pittsburgh, Pa., for the Respondent.Ben Paul Jubeltrer, Esq.,of Pittsburgh, Pa., for the Union.STATEMENTOF THE CASEUpon a charge duly filed on March 17, 1948, by Bakery Drivers Union LocalNo 485, International Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, affiliated with the American Federation of Labor, hereincalled the Union, the General Counsel of the National Labor Relations Board,herein called, respectively, the General Counsel and the Board, by the RegionalDirector of the Sixth Region (Pittsburgh, Pennsylvania), issued his complaint,dated November 29, 1948, against National Biscuit Company, herein called theRespondent, alleging that the Respondent had engaged in, and was engaging in,unfair labor practices affecting commerce, within the meaning of Section 8 (a)(1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act,as amended, 61 Stat. 136, herein called the Act. Copies of the complaint andcharge, together with notice of hearing thereon, were duly served upon theRespondent and the Union.With respect to the unfair labor practices, the complaint alleged, in sub-stance, that the Respondent (1) since March 1948, through certain namedofficers, agents, representatives, and employees, by various stated means inter-fered with, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act and (2) on or about March 10, 1948, discrimina-torily discharged Eugene Liebold, and thereafter refused to reinstate him becauseof his membership and activities in behalf of the Union and because he engagedin concerted activities with his coworkers for the purpose of collective bargainingand other mutual aid and protection.The Respondent duly filed an answer admitting certain factual allegationsof the complaint with respect to its corporate structure and operations butdenying the commission of any of the alleged unfair labor practices.Pursuant to notice, a hearing was held at Pittsburgh, Pennsylvania, onJanuary 19, 1949, before the undersigned Howard Myers, the duly designatedTrial Examiner.The General Counsel, the Respondent, and the Union wererepresented by counsel and participated in the hearing.Full opportunity tohear, examine and cross-examine witnesses, and to introduce evidence pertinentto the issues was afforded the parties.At the conclusion of the taking of evi-dence the motion of the General Counsel to conform the pleadngs to the proof 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas granted with respect to minor variances without objection.' Counsel for theUnion then moved to strike certain evidence from the record which was intro-duced in support of the Section (8) (a) (1) allegations of the complaint.Counsel for the Respondent and the General Counsel opposed the motion.Deci-sion thereon was reserved.The motion is hereby denied.A brief has beenreceived by the undersigned from Counsel for the Respondent which has beenduly considered.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTNational Biscuit Company, a New Jersey corporation, having its principaloffice and place of business at New York, New York, is engaged in the manufac-ture, sale, and distribution of various and sundry bakery products.The Re-spondent operates various plants and places of business located throughout theUnited States, including a plant located in Pittsburgh, Pennsylvania.ThePittsburgh plant, and the employees thereof, is the only plant of the Respondentinvolved in these proceedings.During the 12-month period ending January 19, 1949, the Respondent's pur-chases for use at its Pittsburgh plant aggregated approximately $3,395,000, ofwhich amount approximately 70 percent was shipped to that plant from pointslocated outside the Commonwealth of Pennsylvania.During the same period,the sales of the said plant aggregated approximately $7,748,000, of which amountapproximately 60 percent was sold and shipped to points located outside theCommonwealth of Pennsylvania.The Respondent concedes, and the undersigned finds, that it is engaged incommerce, within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDBakery Drivers Union Local No. 485, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membership employeesof the Respondent's Pittsburgh plant.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion; the discriminatory discharge of EugeneJ.LieboldOn the evening of February 27, 1948, after the regular business meeting ofthe salesmen of the Respondent, 11 of the said salesmen met at a restaurantin the vicinity of the Respondent's plant and, after some discussion, all 11 sales-men signed membership application blanks of the Union.The Respondent's reaction to the union activities of its employees is revealedin the conversation between employee Edward R. Lucko and David Brown, a,special salesman of the Respondent and admittedly a supervisor, as the termsupervisors is defined in the Act.According to Lucko's undenied and credibletestimony while "working" his district on March 4, 1948, he met David Brownwho stated that the boss had sent him to help Lucko ; that after they had finished NATIONAL BISCUIT COMPANY85their day'swork,but before returningto the plant, the two of themgot intoLucko's car and talked for awhile ; that during the conversation, Brown askedhim whether he had attended the February 27 meeting at which the11 salesmenhad signed membership application cards;that he repliedin the negative ; thatBrown then said "You aresure you don't know anything about It?"; that heagain replied in the negative;that Brownthen said"Some of the fellows aretrying toorganize a union and we heard you were in on it . ..I am glad tobear you had nothing to do with it, and keep your nose clean" ; and that beforehe and Brown separated,the latter said that he had been sent to find out ifLucko hadjoined the Union.Regarding a certain interview he had on March 6, with DistrictSales ManagerStanton S.Roberts andSidney P. Albert, the Manager of the plant involved inthese proceedings, EugeneJ.Lieboldtestifiedwithout contradiction,and theundersigned credits his testimony,as follows :March 6, 1948 was a Saturday,a non-working day.Iwas at home.About approximately 9: 00 or 9: 30 o'clock a. in., I received a phone call fromMr. Sidney Albert, the Sales Manager of the Cracker Division.He asked mewhat I was doing at the time. I said I was reading a book. He asked meif I could come out to the office. I asked if it was important.He said yes.He asked if I knew where the entrance to the Bread Divisionwas as theCracker Division was closed that day and he would have to meet me outsideand show me into the building. I said, "Yes", and he asked me how long itwould take me to be there. I said approximately 45 minutes.Approximately45 minutes later I drove up to the plant.Mr. Albert was standing on thesteps of the Bread Division.He escorted me to the Cracker Division salesroom.Then he left and came back shortly with Mr. Stanton Roberts, the Dis-trict Sales Manager. I was introduced to Mr. Roberts at that time.Mr.Albert said, "Gene, when you first started here, I told you the chair in whichyou are sitting was to be used by at any time you had any troubles or prob-lems.Right?" I said, "Right."He said, "Why haven't you used it?" Isaid,"I haven't had any problems."He said, "I received reports your actionshave notbeenentirely favorable."I said, "The fellows said I was doingokay."He said, "The reports we are receiving are not favorable."Q.Who said that?A. Mr. Roberts.Mr. Albert interrupted and said, "Enough of this.Didyou or did you not, a week ago last Friday, leave this office after the regular,salesmeeting, go down to Aurelia Street, into a local cafe, where you at-tendeda meetingwith othersalesmen?"I said, "I didn't", and I was in-terrupted.Mr. Roberts said, "On your word of honor, did you or did you not,Penn Avenue, walk down Penn Avenue to Denniston Street over to Aurelia,and into a cafe, where you attended a meeting with othersalesmen in regardto a movement? Now, yes or no?" I said, "No", being as I had rode therewith Tony Rago and did not walk. So, Mr. Roberts said, "Is that youranswer?" I said, "Yes."He shook my hand and turned to Mr. Albert andsaid, "Do you believe what he said?"He said, "Well, I'd like to, but I hearddifferently."I said, "Well, you asked me and I told you."He said, "Thereports we have been getting about you aren't favorable.We heard therewas a meeting and there is a movement afoot."Q.Who said that?A. Albert.He said,"You know, Gene, you have only been with this Com-pany a short while and your actions should be favorable."He said "What844340-50--vol. 83-7 DECISIONS.OF NATIONAL LABOR RELATIONS BOARDright have you to bring a crew, of outsiders to run this Company?" ' Mr.Roberts said, "About 14 years ago, I was in the same position you are in.LI had to make up my mind and I. did. I think I have done okay. This is abig Company.Who knows? You tell.us what we want to know and there'may'be a good job in the-office for you.". I said, "Well, I am content withwhat I am doing now. I like the outside." : Mr. Roberts left, and Mr. Albertsaid, "Gene, -I am certainly disappointed in'you", and I said, "Well if thereis something wrong with my work, tell me what it is and maybe it may becorrected."He said, "Why should we tell you when you won't tell us whatwe want to know?" I said, "Is that the way it is?" He said, "That is theay it is", and I said, "Okay," and left.Lietiold'further testified without contradiction, and the undersigned credits histestimony, that on returning to the plant on March' 10, after completing his day'swork, "Albert came over and asked me to step over to his desk. I went over to.,his desk and he said, `You have been with us for a while now and you aren'texactly favorable,so inall fairness to you, we are paying you for the month ofMarch and giving you notice.'He then handed me a check. I said, 'Is that all?'-He said, `That is all.' I said, `Okay.' Then I left."Lucko also testified without contradiction, and the undersigned finds, that onMarch 11, he had a conversation with Roberts in which the latter said that heknew that Lucko "was in this movement" and that he admitted to Roberts that hehad joined the Union, and that the following then ensued : I said, "Yes",Iwas,but I felt there was nothing.I could do about it. I Joined the Union and that isall.That is all there was to it..He said, "If you-really mean that, ,I will tell youwhat to do." I said, "Yes, I mean it."He said, "Well, you write a letter to theUnion, saying after further consideration you have decided not to join and willthey please return your application and deposit."Lucko further testified, andthe undersigned finds, that later that day he wrote and sent a letter to theUnion wherein he stated that he had decided not to be affiliated with the Unionand requested the return of his signed application blank together with the initia-tion fee he had previously paid.Regarding a conversation he had with Roberts on March 9, former employeeJohn J. Crouse testified without contradiction, and the undersigned credits histestimony, as follows :Q.Will you tell us what you observed and did on March 9, 1948?A.While I was working my territory, I was met by District Sales Man-ager S. S. Roberts.He met me at Reymer's on Fifth Avenue and told me hewished to discuss the reason why I turned down the new district, which hadbeen offered me.After giving my reason for that, we drifted on the subjectof the movement afoot, and he informed me he was well aware of every manwho had joined the movement and that he was interested in some of us,particularly in that he knew I had trouble with the previous Sales Managerin regard to a raise, obtaining a raise, and he said that was the why the newdistrict had been offered me. I asked him if it were absolutely necessarythat I change districts in order to obtain a raise, and he said no, but that ifI would write a letter to the'union, asking for my application and initiationfee, that this would come about.Q. Did he suggest the exact language you were to use in this letter?A. He gave me a brief outline, stating that I should say, "After due con-sideration, I find it would not be to my advantage to belong to your organi-zation.Please return my application."Crouse did not write the letterreferred to in the above quoted conversation with Roberts nor did he receivethe wage increase. NATIONAL BISCUIT COMPANY87Former employee Anthony L. Rago testified without contradiction, and theundersigned finds, that on March 12, during a conversation with Brown regardingthe Union, the latter suggested that he write a letter to the Union withdrawingtherefrom.However, Rago did not do as Brown suggested.Roberts, Albert, and Brown testified at the hearing but were not questionedwith respect to the statements, summarized above, which were attributed tothem by Liebold, Crouse, and Rago. The testimony of Roberts, Albert, andBrown was almost exclusively confined to Liebold's ability and qualificationsand the reasons for his discharge.Liebold was interviewed for the position of student salesmen by Albert onFebruary 12.During the interview Liebold was told the duties of the job,which, according to Liebold, consisted mainly of "going with other salesmenalong their routes, observing what they did, occasionally writing orders, andhelp them with their work." In short, the student-salesman job was a trainingposition or a training period prior to becoming a salesman.'This period, ac-cording to the credible evidence, consisted of a period varying from 1 to 3months, depending on the individual and also upon the availability of theposition of salesman.Liebold was hired by Albert on February 14 and was assigned, from time totime, to various regular salesmen.From then on, Liebold continued his train-ing,without receiving any adverse criticisms from any person connected withmanagement or from any of the salesmen. Nevertheless he was discharged 'onMarch 10, by Albert allegedly because he did not possess the necessary qualifi-cations.Albert testified that from his observation of Liebold "around the office" andfrom the reports he received from Salesmen Cooper and Finley, he preparedon February 26, an evalution report which disclosed that Liebold was an unde-sirable employee.Both Albert and Roberts admitted on the witness standthat an evaluation report on a student salesman is not usually prepared untilthe man had been on the job for a period of 1 to 3 months, unless the man couldnot obtain the usual surety company bond or had been discovered drinkingintoxicating liquor, or discovered to have a criminal record, etc.Despite theseadmissions, Albert testified that he had prepared this report after Liebold hadbeen on the job but 8 working days.Albert testified that prior to preparing the evaluation report on Liebold, hewas told by Salesmen Cooper and Finley that while Liebold was on their re-spective routes, each of them came to the conclusion that Liebold would notmake a good salesman because he did not "shape up." The credible, undenied,evidence, however, clearly shows that Liebold was not assigned to eitherCooper or Finley until sometime in March. In fact, neither Cooper nor Finleycould remember when Liebold was on their respective routes. Liebold, how-ever, testified, and the undersigned finds, that he was assigned to Cooper onMarch 1, 2, and 3 and to Finley on March 4, 5, 8, 9, and 10.Despite the fact that there is no evidence in the record that Brown everreported to Albert, about Liebold's ability, Brown was called as a witness forthe Respondent and testified that he worked with Liebold one day only, addingthat Liebold's "enthusiasm and initiative were very lacking as a student sales-man. I spent one hour with him going over the price sheet, the carton num-bers, and not one time in that whole hour did he ask me one question."Albert testified that because Liebold never asked him any questions, he con-cluded that Liebold's "loyalty" to the Respondent was "doubtful" and thatIAccording to Roberts, a studentsalesmanis a newly hired man who, afterhis appli-cation has been approved, is sent witha regularsalesmanso as to learn"what the jobcomprises and what he is expected to do to bea salesman." 88DECISIONS OF -NATIONAL LABOR RELATIONS BOARDLiebold did not inspire confidence.Albert also testified that from Liebold's"actions around the sales room°' he concluded that Liebold needed prodding!Besides the above reasons, Albert testified that from his observation of Liebold,coupled with the fact that Liebold never asked him any questions, he concludedLiebold should be discharged.When this decision was reached, Albert wasunable to state.B. Concluding FindingsThe instant case presents a situation replete with instances of a flagrant dis-regard by the Respondent of the rights of its employees to self-organization. Theright of employees to complete and unhampered freedom in their choice of bar-gainingrepresentatives, and the corollary duty of employers to refrain fromintruding by use of their economic power upon the exercise of that right, has,since the inception of the original Act in 1935, never been questioned by any court.However, the Respondent, within the course of few days of its employees'efforts to organize, sought to persuade some of the Union's adherents to withdrawtherefrom. In fact, at least two of them did as the Respondent requested. Coopertestified that he was going to withdraw because of certain personal reasons, buthe did not do so, however, until he was asked to withdraw by Roberts. Besidesseeking to induce some employes to withdraw from the Union, the Respondentinterrogated others about their membership therein.Seeking to obtain thewithdrawals and interrogating the employees about their union affiliations areperse violative of the Act 2The Respondent did not limit its anti-union activities to questioning its em'-ployees regarding their Union membership and requesting known members towthdraw from the Union, but discharged Liebold because he had signed a Unionmembership application blank.Admittedly, Albert knew prior to the March 6 interview, referred to above,that Liebold had attended the meeting of February 27.Therefore Liebold'sdenial thereof to Albert and Roberts on March 6, was of no material significance.A mere reading of the Liebold's testimony regarding that meeting leads oneto the inescapable and logical conclusion that Albert and Roberts first desiredto obtain from Liebold the names of the persons who attended the February 27meeting.Failing in that effort, Albert charged Liebold, a newly hired employee,with bringing the Union in the plant.It is true, as Liebold testified, that at the March 6 interview Roberts and Albertsaid that they had received "unfavorable reports" about him, but when thoseremarks areread in the context in which they were made, and when consideredtogether with the record as a whole, it is clear, and the undersigned finds, thatthe ""unfavorable reports" referred to the fact that Liebold attended the meetingof February 27, had signed a membership application blank, and had paid thenecessary initiative fee.On this state of the record, the undersigned finds thatLiebold was not discharged because he was inefficient or had performed his workunsatisfactorily, or that the Respondent discharged him for those reasons.Uponall the evidence, the undersigned rejects the varied grounds upon which Albertsought to justify his discharge of Liebold and finds that Liebold's membershipand activities was the real reason for his discharge.2 See N.L. R. B. v.Fitzpatrick and Weller,138 F.(2d) 697(C. A.2); N. L. R. B. v.Rock HillPrinting &FinishingCo., 131 F. (2d) 171 (C. A.4) : Canyon Corp. v. N. L. R. B.,128 F.(2d) 953(C. A. 8);N. L. R. B. v.Chicago ApparatusCo., 116 F.(2d) 753(C. A. 7) ;N. L. R. B. v. Fairmont CreameryCompany,143 F. (2d) 668,cert.denied 323 U. S. 752.c. NATIONAL BISCUIT COMP.A Y-:, - . °''-389Albert's anti-union animusis clearly revealed in the interview- he-had withLiebold when the latter sought employment with the Respondent. There, Lieboldwas questioned by Albert as to his past employment; Liebold stated that, priorto entering the Armed Services, he worked for a welding company which had aunion-shop agreement with a union ; Albert then asked Liebold whether he was"forced" to Join the union and Liebold replied in the negative ; Albert then askedif he had voluntarily joined ; again Liebold replied in the negative, adding thathe was an apprentice and therefore was not in the unit covered by the contract.It is well settled that Albert's inquiry as to whether Liebold was a member ofa Union when employed elsewhere is violative of the Act eUpon the entire record in the case, particularly by. discriminating in regard tothe hire and tenure of employment of Eugene J. Liebold, by solicitingresigna-tions for the Union, by interrogating its employees concerning their union mem-bership, by questioning Liebold about his union membership when Liebold wasapplying for a job with the Respondent, the Respondent discouraged member-ship in the Union thereby interfered with, restrained, and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act, in violation ofSection 8 (a) (1) and (3) thereof.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III above, occurring inconnection with the operations of the Respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and such of them as has been found to be unfairlabor practices, tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in unfair labor practicesviolating Section 8 (1) and (3) of the Act, the undersigned will recommend thatit cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent has discriminated in regard to the hire andtenure of employment of Eugene J. Liebold the undersigned will recommend thatthe Respondent offer to him immediate and full reinstatement to his former orsubstantially equivalent position' without prejudice to his seniority and otherrights and privileges.The undersigned will also recommend that the Respond-ent make Eugene J. Liebold whole for any loss of pay he may have suffered byreason of the Respondent's discrimination against him, by payment to him of asum of money equal to the amount he would have normally earned as wages fromthe date of his discharge to the date of the Respondent's offer to reinstatement,less his net earnings during such period'3 See P. H.Glatfelter Co. v. N. L. R. B.,141 F.(2d) 631(C. A. 3);Gamble-Robinson Co. v.N. L. R. B.,129 F. (2d) 588 (C. A.8) ; N. L. R. B. v. Idaho RefiningCo., 143 F. (2d)246 (C. A. 9).1 In accordance with the Board's consistent interpretation of the term, the expression"former or substantially equivalent position"is intended to mean"former position wher-ever possible and if such position is no longer in existence then to a substantially equivalentposition."SeeMatter of TheChaseNational Bank of the City of New York, San Juan,Puerto Rico, Branch,65 N. L.R. B. 827.4 SeeMatter of Crossett Lumber Co.,8 N. L. R.B. 440. '90DECISIONSOF NATIONALLABOR RELATIONS BOARDThe scope of the Respondent's illegal conduct discloses a purpose to defeatself-organization among its employees.Shortly after the Respondent learned'of- the union activities of its employees it sought to coerce them in the exerciseof the rights guaranteed them in the Act by discriminatorily dischargingLiebold.Such conduct, which is specifically violative of Section 8 (1) and (3)of the Act, reflects a determination generally to interfere with, restrain, andcoerce its employees in the exercise of the right to self-organization, to form,-join, or assist labor organizations,to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for the purposesof collective bargaining or other mutual aid or protection, and presents a readyland effective means of destroying self-organization among its employees.Be--cause of the Respondent's unlawful conduct and since there appears to be an'underlying attitude of opposition on the part of the Respondent to the purposesof the Act to protect the rights of employees generally,' the undersigned is con-vinced that if the Respondent is not restrained from committing such conduct,the danger of their commission in the future is to be anticipated from theRespondent's conduct in the past, and the policies of the Act will be defeated.In order,therefore, to make effective the interdependent guarantees of Section7 of the Act, to prevent a recurrence of unfair labor practices, and therebyminimize industrial strife which burdens and obstructs commerce,and thuseffectuate the policies of the Act, the undersigned will recommend that theRespondent cease and desist from in any manner infringing upon the rightsguaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case,the undersigned makes the following :CONOLusioNs OF LAW1.BakeryDrivers Union Local No. 485,InternationalBrotherhoodof Team-sters,Chauffeurs,Warehousemen and Helpersof America,affiliatedwith theAmerican Federationof Labor,isa labor organizationwithinthe meaning ofSection 2(5) of the Act.2.By interferingwith,restraining,and coercing its employees in the exerciseof therights guaranteed in Section7 of the Act, the Respondenthas engagedin,and is engaging in, unfair labor practices,within themeaning of Section,8 (a). (1).3.By discharging and discriminating in regardto the hire andtenure of em-ployment of EugeneJ.Liebold, therebydiscouraging membership in the In-ternational Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America,affiliatedwith the American Federation of Labor, theRespondenthas engaged in, and is engaging in, unfair labor practices,within the meaningof Section 8 (a) (3) ofthe Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce,within the meaning of Section 2(6) and(7) of the Act.RECOMMENDATIONSOn the basis of the above findings of fact and conclusions of law,and uponthe entire,record in the case, the undersigned recommendsthatthe Respondent,,National,Biscuit-Company,.Pittsburgh,Pennsylvania,its officers,agents, suc-cessors, and assigns, shall6 SeeMay Department Stores Company, etc.v.N. L. R.B.326 U. S. 376. NATIONAL BISCUIT COMPANY911.Cease and desist from :(a)Discouraging membership in International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,affiliatedwith the Ameri-can Federationof Labor,or any other labor organization of its employees, bydischarging or refusing to reinstate any of its employees or by discriminatingin any other manner in regard to their hire and tenure of. employment, or anyterm or condition of employment ;(b) In any other manner interfering with,restraining,or coercing its employeesin the exercise of the right to self-organization,to form labor organizations, tojoin or assist the InternationalBrotherhoodof Teamsters,Chauffeurs, Ware-housemen and Helpersof America,affiliatedwiththe American Federation ofLabor,or any other labor organization,to bargaincollectivelythrough repre-sentatives of their own choosing,and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid or protection as guaranteedin Section7 of the Act.2.Takethe following affirmative actionwhichthe undersigned finds willeffectuate the policiesof the Act :(a)Offer to EugeneJ.Lieboldimmediate and full reinstatement to his formeror substantially equivalent positionwithoutprejudice to his seniority or otherrights and privileges ;(b)Makewhole Eugene J. Lieboldfor any loss of pay he may have sufferedby reasonof theRespondent's discrimination against him by payment to him ofa sum of money equal to the amount which he normally would have earned aswages from the date of his dischargeto the dateof the respondent's offer ofreinstatement,less his net earnings,during said period ;(c)Post at its plant in Pittsburgh,Pennsylvania,copies of the notice attachedto this Intermediate Report marked"AppendixA."Copies ofsaid notice, to befurnishedby theRegionalDirector for the SixthRegion,shall,after being signedby the Respondent's representative,be postedby theRespondent,and maintainedby it for sixty(60) consecutive days thereafter,in conspicuous places,includingall places where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered,defaced, or covered by any other material ;(d)Notify the RegionalDirectorfor the Sixth Region in writing,withintwenty(20) days from the date of the receipt of this Intermediate Report, whatsteps the Respondent has taken to complytherewith.It is further recommendedthatunless on or beforetwenty (20) days from thereceipt of this Intermediate Report, the Respondent notifies said RegionalDirector in writingthatitwillcomply withthe foregoing recommendations theNational Labor Relations Board issue an order requiring the Respondent to takethe action aforesaid.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any' party may,within twenty(20) days from the date of service of the order transferring thecaseto theBoard,pursuant to Section 203.45 of said Rules and Regulations,filewith the Board,Rochambeau Building,Washington25,D. C.,-an originaland six copies of a statement in writingsetting forthsuch exceptions to theIntermediate Report and RecommendedOrder orto any other part of the recordor proceeding(including rulings upon all motions or objections)as he relies,upon, together with the original and six copies of a brief in support thereof ; andany party may, within the same period,file an original and six copies of a brief -in support of the Intermediate Report and Recommended Order.Immediately 92DECISIONS OF'-NATIONAL LABOR RELATIONS BOARDupon the filing of such statement of exceptions and/or briefs,the party filing thesame shall serve a copy thereof upon each of the other parties. Statementsof exceptions and briefs shall designate by precise citation the portions of therecord relied upon and shall be legibly printed or mimeographed,and if mimeo-graphed shall be double spaced.Proof of service on the other parties of allpapers filed with the Board shall be promptly made as required by Section 203.85.As further provided in said Section 203.46 should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) days from the date of service of the order transferringthe case to the Board.In the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations,the findings,conclusions,recommendations,and recom-mended order herein contained shall, as provided in Section 203.48 of said Rulesand Regulations, be adopted by the Board and become its findings, conclusions,and order, and all objections thereto shall be deemed waived for all purposes.Dated at Washington,D. C., this 18th day of February 1949.HOWARD MYERS,Trial Examiner.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist INTERNATIONAL BROTHERHOOD of TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, affiliated with the American Fed-eration of Labor, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining.or other mutual aid orprotection.WE WILL OFFER to Eugene J. Liebold immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to any seniorityor other rights and privileges previously enjoyed, and make him whole forany loss of pay suffered as a result of the discrimination.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employmentagainstany employee because of membership in or activity on behalf of any such labororganization.NATIONAL BISCUIT COMPANY,Employer.Dated--------------------By---------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and mustnot be altered,defaced, or covered by any other material.